Citation Nr: 0615299
Decision Date: 06/16/06	Archive Date: 09/01/06

DOCKET NO. 04-21 493                        DATE JUN 16 2006

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North Carolina

THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred at Frye Regional Medical Center (FRMC) in Hickory; North Carolina on November 14, 2003.

ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

REPRESENTATION

Appellant Represented by: American Legion


INTRODUCTION

The appellant is a veteran who served on active duty from October 1974 to January 1980. This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2004 determinations by the Salisbury, North Carolina VA Medical Center (V AMC) of the Department of Veterans Affairs (VA), the agency of original jurisdiction (AOJ).

An April-2004 statement of the case (SOC) in the reimbursement file pertains to a claim by another veteran. That matter is referred to the RO for appropriate action.

The appeal is REMANDED to the AOJ. VA will notify you if further action is required on your part.


REMAND

In the March 2004, the AOJ denied reimbursement/payment for private medical services provided by FRMC on November 14, 2003. In April 2004, the veteran
filed a timely Notice of Disagreement (NOD) with these determinations, triggering
 the requirement that an SOC be issued. However, the only SOC in the claims file does not address the veteran's claim for reimbursement for the November 14, 2003 services. Instead it addresses a separate claim seeking reimbursement for private medical services the veteran received on July 18, 2003 (A matter in which the veteran did not perfect an appeal.). Because the veteran is entitled to an appropriate SOC in response to a timely NOD (See 38 C.F.R. § 19.26), there is a procedural defect in this appeal that requires correction.

Accordingly, the case is REMANDED for the following:

The RO must issue an appropriate SOC that addresses (in accordance with the requirements of38 C.F.R. § 19.29) the veteran's claim seeking reimbursement/payment of the cost of unauthorized private medical expenses incurred at

- 2 

FRMC in Hickory, North Carolina on November 14, 2003. The SOC must include a summary of the evidence in the case, a summary of the applicable laws and regulations (including citation to (and discussion of applicability of) both 38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728 and the implementing regulations (i.e. 38 C.F.R. § 17.120-17.121 and 38 C.F.R. § 17.1000-17.1003)) and a discussion of the determination made by the AOJ in this matter, as well as an explanation of the rationale for that determination. The veteran and her representative should be afforded an opportunity to respond. The case should then be returned to the Board for appellate review

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment by the AOJ. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.

GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a
decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 3 




